DETAILED ACTION
This Office action is in response to the election filed on 15 April 2022. Claims 1-10 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the invention of Group I, on which claims 1-5 are readable, in the reply filed on 15 April 2022 is acknowledged.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of the priority document has been received.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claim 1 broadly recites “calculating emissivity of a substrate as viewed from a radiation thermometer based on film information about a thin film formed on said substrate, substrate information about said substrate, and an installation angle of said radiation thermometer that measures temperature of said substrate” (emphasis added). In Applicant’s specification, it is disclosed that the film information includes a film type, a film thickness, and a layer structure of the thin films formed on the front surface of the semiconductor wafer W and the substrate information, see page 37, lines 11-20, and that the substrate information includes a type of base material in the semiconductor wafer formed with the multilayered film, see page 37, lines 21-25. The transitional term “includes” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. However, there is no disclosure in Applicant’s originally-filed specification of these additional elements that  may be included in the terms “film information” or “substrate information”.
A written description requirement issue generally involves the question of whether the subject matter of a claim is supported by the disclosure of an application as filed.  The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989).  In the instant application, Applicant’s specification does not clearly allow persons of ordinary skill in the art to recognize that he or she invented what is presently claimed, since the variables used to calculate the emissivity of the substrate have not been clearly disclosed. 
Whenever a written description issue arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991). Under Vas-Cath, Inc. v. Mahurkar, to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, the applicant was in possession of the invention, and that the invention, in that context, is whatever is now claimed.  
An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997); Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991).  Whereas the subject matter of the claim need not be described literally (i.e., using the same terms or in haec verba) in order for the disclosure to satisfy the description requirement, Applicant’s disclosure must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, Applicant was in possession of the invention as presently claimed. In the instant application, since the variables used to calculate the emissivity of the substrate have not been clearly disclosed, Applicant’s originally-filed specification does not clearly allow persons of ordinary skill in the art to recognize that he or she invented what is presently claimed. Rather, from Applicant’s specification, it appears that other elements, in addition to those disclosed, could be used to calculate the emissivity of the substrate.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Although independent claim 1 recites “calculating emissivity of a substrate as viewed from a radiation thermometer based on film information about a thin film formed on said substrate, substrate information about said substrate, and an installation angle of said radiation thermometer that measures temperature of said substrate” (emphasis added), the heat treatment method recited in claim 1 does not require the step of forming a thin film on the substrate. Therefore, it is unclear if the method requires a film to be formed on the substrate. It is disclosed in Applicant’s specification that a multilayered film is formed on the front surface of the substrate. 
Claim 1 recites that emissivity is calculated based on “the film information” and “substrate information”. It is unclear what is encompassed by “the film information” or “substrate information”. In Applicant’s specification, it is disclosed that the film information includes a film type, a film thickness, and a layer structure of the thin films formed on the front surface of the semiconductor wafer W and the substrate information, see page 37, lines 11-20, and that the substrate information includes a type of base material in the semiconductor wafer formed with the multilayered film, see page 37, lines 21-25. Since independent claim 1 broadly recites “film formation” and “substrate formation”, it is unclear what is encompassed by these terms/claim limitations. The language of a claim must clearly and precisely define the metes and bounds of the claimed invention, since patented claims place the public on notice of the scope of the patentee's right to exclude. It is important that a person of ordinary skill in the art be able to interpret the metes and bounds of the claims so as to understand how to avoid infringement of the patent that ultimately issues from this application.
Dependent claim 2 recites “said film information includes a film type, a film thickness and a layer structure 15of said thin film, and said substrate information includes a type of said substrate” (emphasis added. The transitional term “includes” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. Therefore, it is unclear what additional elements may be included in the terms “film information” or “substrate information”. Furthermore, claim 2 recites that the film information includes “a film type” and the substrate information includes “a type of substrate”. Does “a film type” mean the material(s) or the film or the conductivity type of the film?  Similarly, does “a type of substrate” mean the material the substrate comprises or the conductivity type of the substrate? As noted above, the language of a claim must clearly and precisely define the metes and bounds of the claimed invention, since patented claims place the public on notice of the scope of the patentee's right to exclude. It is important that a person of ordinary skill in the art be able to interpret the metes and bounds of the claims so as to understand how to avoid infringement of the patent that ultimately issues from this application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Hashimoto et al., US 2012/0288970, cited by Applicant on the Information Disclosure Statement filed on 01 July 2020.
In so far as claim 1 is understood, Hashimoto et al. discloses a method which anticipates Applicant’s claimed method. Hashimoto et al. disclose a heat treatment method, shown in Figs. 1 and 10 (see also the Abstract),  for heating a substrate by irradiating the substrate with a flash of light FL, the heat treatment method comprising the steps of: 
5(a) calculating emissivity (Paragraph [0010]: calculating part calculating an emissivity of the front surface of the substrate after irradiation by the irradiation part is started and then the temperatures of the front and back surfaces of the substrate become equal to each other, based on the temperature of the back surface of the substrate measured by the back-surface temperature measuring part and the intensity of the radiated light from the front surface of the substrate measured by the radiated light intensity measuring part) based on film information about a thin film formed on said substrate, substrate information about said substrate, and an installation angle of said radiation thermometer 120 (shown in Fig. 10) that measures temperature of said substrate; see Fig. 10 and paragraphs [0010], [0013], [0072]-[0074] and [0109]-[0116]; and 
(b) setting said emissivity calculated in said step (a) in said radiation 10thermometer to measure the temperature of said substrate heated by irradiation with a flash of light using said radiation thermometer, see paragraphs [0117]-[0118].  
With respect to claim 2, in the heat treatment method of Hashimoto et al., said film information includes a film type, a film thickness and a layer structure 15of said thin film, and said substrate information includes a type of said substrate, see paragraphs [0072]-[0074].                                                                                                                                                                                                                                                                                                                                                                       
With respect to claim 3, the heat treatment method of Hashimoto et al. further comprises the step of: (c) setting and inputting said film information and said substrate information, see paragraph [0085].  
With respect to claim 4, the heat treatment method of Hashimoto et al. further comprises the steps of: (d) measuring reflectance of said substrate; and (e) specifying said film information based on the reflectance of said substrate, see Fig. 10 and paragraphs [0043]-[0048], [0064]-[0067], [0093], [0097]-[0100], [0103], [0113], [0116]-[0117], and [0121]-[0122].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al., US 2012/0288970, as applied to claim 1 above.
Hashimoto is applied as above. Since Hashimoto et al. disclose that the measurements are performed at a plurality of points, see paragraph [0098], it would have been obvious to the skilled artisan that in the heat treatment method of Hashimoto et al., in said step (a), a weighted average efficiency of the emissivity of said substrate is calculated based on a sensitivity distribution of said radiation thermometer, see Fig. 10 and paragraphs [0098]. [0113], [0116], and [0123]-[0124].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references disclose various heat treatment methods.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A WILCZEWSKI whose telephone number is (571)272-1849. The examiner can normally be reached M-TH 7:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-8454. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARY A. WILCZEWSKI
Primary Examiner
Art Unit 2822



/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822